Case 6:20-cv-06675-FPG Document 5-1 Filed 09/30/20 Page 1 of 1

6 T:20-28PM Page tal

 

L. Murphy & Sons
. Funeral Home
Street (315 331-3255) Newark, NY. 14513

a

pecity)| _d- he-pote fy Leif il Dik WE

  

 

 

 

 

 

 

 
 
 

 

      
 
 

 

 

 

 

pail not have been calmed within 120 days from tho date

   
 

 

 

 

 

175 Be COMPLE FOLLOWING CREMATION AND DISPOSITION OF REMADE

2 ee *| Dam) (Location of
_ Disposition of Creashine:
@saaner of Dispochion)

 

 

 

 

 

 

 

 

DIRECTIONS TO MAIL CREMATED REMAINS

1. PARTIES;

*FUNERAL HOME": Audiadora Funesel Horne
of Foaces] Hoon)

*REPRESENTATIVE™: f Um. 2 Ne lhe

(Use Reverss Side (ia of
for Additionsl Names}
